Title: From John Adams to Hugh Barclay, 21 June 1798
From: Adams, John
To: Barclay, Hugh


To the Inhabitants of the Borough and County of Bedford, in PennsylvaniaGentlemen
Philadelphia June 21 1798

Your Address to the President Senate and House of Representatives of the United States, has been presented to me by one of your Senators in Congress Mr Bingham
I believe there never were three Men together, if there were two, which who did not find Some difference of sentiment to prevail among them on various Subjects. Unanimity in all Things is never to be expected. Yet When the essential Happiness of a People, when the Independence of a Nation is at Stake, any irreconcileable Difference of opinion is the infallible Proof a Corruption, that must produce Ruin. This I will confidently affirm is not the melancholly Situation of America. All Inferiour Considerations will be laid aside and We shall be and We are united, in one opinion and sentiment, in the great Cause of our Country at least so far as to render all Dissenteints impotent.
Your Government is your own. If you cannot Select Persons in whom you can confide, who can? Where will you look? To foreign Governments, Generals or Ambassadors? No. Let Us trust in the Direction of the supream Being and Unite as a Band of Brothers.

John Adams